         Case 2:18-cv-02158-KHV Document 452 Filed 05/26/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

D.M., a minor, by and through his next friend                )
and natural guardian, KELLI MORGAN,                          )
                                                             )
                       Plaintiff,                            )
                                                             )
v.                                                           ) Case No. 18-CV-2158-KHV-KGG
                                                             )
WESLEY MEDICAL CENTER L.L.C.                                 )
d/b/a WESLEY MEDICAL CENTER-WOODLAWN;                        )
WESLEY-WOODLAWN CAMPUS;                                      )
BRIDGET GROVER, PA-C;                                        )
DR. GREGORY FAIMON;                                          )
LISA JUDD, RN;                                               )
VIA CHRISTI HEALTH SYSTEMS d/b/a                             )
VIA CHRISTI-ST. FRANCIS;                                     )
JENNIFER CHAMBERS-DANEY, APRN;                               )
DR. BALA BHASKAR REDDY BHIMAVARAPU;                          )
CEP AMERICA-KS, L.L.C.;                                      )
DR. CONNOR HARTPENCE;                                        )
DR. STEPHANIE WHITE;                                         )
DR. JAMIE BORICK; and                                        )
AARON KENT, RN;                                              )
                                                             )
                       Defendants.                           )

      JOINT MOTION FOR APPROVAL OF SETTLEMENT AND MOTION FOR
         DISMISSAL WITH PREJUDICE AS TO SETTLING DEFENDANTS

       Plaintiffs and Defendants Wesley Medical Center, L.L.C. d/b/a Wesley Medical Center-

Woodlawn; Wesley-Woodlawn Campus; Lisa Judd, R.N., (the “Wesley Defendants”); Via Christi

Health Systems d/b/a Via Christi-St. Francis and Aaron Kent, R.N. (“the Via Christi Defendants”);

and (collectively “the Parties”) seek an Order approving the settlement that has been reached

between Plaintiffs and these Defendants and an Order for Dismissal with Prejudice as to the

Settling Defendants. In support of their motion, the Parties state:

         1.    This matter involves a minor, D.M., whose parents have brought claims of medical
          Case 2:18-cv-02158-KHV Document 452 Filed 05/26/20 Page 2 of 6




negligence against numerous medical providers related to the diagnosis and treatment of a brain

tumor that was discovered in D.M. in March 2017. These Defendants dispute that any medical

negligence occurred as alleged in this case and dispute that Plaintiffs have suffered damages as a

result of medical negligence but agree that D.M. now has certain seemingly long-term disabilities.

           2.      The Parties have settled this matter between them as a full and final settlement of

all claims brought or that could have been brought by Plaintiffs against these Defendants and as

more fully set forth in the attached Settlement, Release and Confidentiality Agreement. (Settlement

Agreement, Exhibit A.)

           3.      K.S.A. 40-3410 requires court approval of settlements involving payments from the

Healthcare Stabilization Fund. K.S.A. 7-121b requires court approval of attorneys fees involving

damage actions for acts or omissions of health care providers.

           4.      The full terms of the agreed upon settlement are outlined in the Settlement

Agreement, redacted of confidential monetary amounts. The terms of the Settlement Agreement

include the following: 1

                   a.      These Defendants shall obtain a full release from Plaintiffs and these

             settling defendants shall be dismissed with prejudice from this action.

                   b.      In exchange for a full release, the Wesley Defendants shall pay or cause to

                be paid on their behalf the total confidential sums as recited in the Settlement

                Agreement, Section 3A.

                   c.      In exchange for a full release, the Via Christi Defendants shall pay or cause

                to be paid on their behalf the total confidential sums as recited in the Settlement

                Agreement, Section 3B.


1
  These terms are meant simply to provide the Court with a general summary and to the extent the description of the
terms in this Motion are at odds with the Settlement Agreement, the Settlement Agreement shall control.
         Case 2:18-cv-02158-KHV Document 452 Filed 05/26/20 Page 3 of 6




               d.       The terms of the settlement are confidential as stated in Section 7 of the

            Settlement Agreement.

               e.       Upon this Court’s approval of the Settlement Agreement and other matters

            herein, this matter shall be dismissed with prejudice as to these Defendants.

       5.      The Parties and their counsel believe that the settlement outlined in Exhibit A is

fair, just, equitable, and reasonable. The Parties ask the Court to approve the settlement outlined

in Exhibit A and can provide the court directly with an unredacted copy. The name of the minor

child, the amounts of the settlement from each settling defendant and the amounts of the medical

liens are redacted in Exhibit A. The parties provide support for such redactions as follows:

               a. The lawsuit is filed on behalf of the minor child, D.M, by protecting his name

                    from public records. Documents filed with the court bearing his name should

                    be redacted consistent with such protections.

               b. The minor child is receiving the settlement funds to be deposited into a special

                    needs trust for the benefit of his care, treatment and continued medical needs.

                    The minor child, as well as his parents on his behalf, have a privacy interest in

                    keeping such amounts confidential from the public. The confidentiality of such

                    settlement funds were a material term of the settlement agreement of all of the

                    settling parties.

               c. The minor child incurred multiple medical liens for medical care. Plaintiff’s

                    attorneys have negotiated such liens and the amounts are listed in the settlement

                    agreement. The parties, including the minor child, and the lien holders have an

                    interest in keeping amounts related to the minor’s medical care confidential and

                    withheld from the public.
            Case 2:18-cv-02158-KHV Document 452 Filed 05/26/20 Page 4 of 6




        6.      There are three liens known to the parties at this time. Plaintiffs’ counsel have

reached agreements for partial payments with The Colorado Department of Health Care Policy

and Financing (Colorado Medicaid), Conduent Payment Integrity Solutions, and The Rawlings

Company as further described in Section 4 of the Settlement Agreement. Each of these lienholders

shall be paid from the settlement proceeds described in section 4.b. and 4.c. above. It shall be

Plaintiffs’ responsibility to pay these liens and any other(s) discovered.

        7.      Plaintiffs’ counsel shall be paid from the settlement proceeds described in section

2.b. and 2.c. Plaintiffs’ counsel attaches Exhibit B – Brief as support for such fees and Plaintiffs’

counsel believes that these fees are reasonable, equitable, and just and asks that the Court approve

the fees.

        8.      The Wesley Defendants have incurred fees defending this matter. Such fees have

been invoiced by itemized billing statements submitted during the progress of the case and paid

by the clients directly to Wesley’s attorneys. Wesley’s counsel submits Exhibit C, an Affidavit

from Kansas Attorney Diane Waters, from Shawnee, Kansas, in support of the appropriateness

and reasonableness of such fees. The Wesley Defendants’ counsel believes that these fees are

appropriate and reasonable and asks the Court to approve the fees.

        9.      The Via Christi Defendants have incurred fees defending this matter. Such fees

have been invoiced by itemized billing statements submitted during the progress of the case and

paid by the clients directly to Via Christi’s attorneys. Via Christi’s counsel submits Exhibit D, an

Affidavit from Kansas Attorney Lawrence Logback, from Overland Park, Kansas, in support of

the appropriateness and reasonableness of such fees. The Via Christi Defendants’ counsel believes

that these fees are appropriate and reasonable and asks the Court to approve the fees.
         Case 2:18-cv-02158-KHV Document 452 Filed 05/26/20 Page 5 of 6




       WHEREFORE, the Parties ask that the Court hold a telephonic hearing, if needed, to

establish any needed evidence on this matter and that upon sufficient evidence, enter an Order

approving the Settlement Agreement as fair, just, equitable, and reasonable, enter an Order

approving the attorneys’ fees herein as reasonable, enter an Order dismissing this action as to these

Defendants upon the execution of the Settlement Agreement and approvals by the Court sought in

this Motion, and for other relief as the Court deems appropriate.



                                              Respectfully submitted,

                                              /s/ Daniel B. Giroux
                                              Daniel B. Giroux, #19375
                                              DUGAN & GIROUX LAW, INC.
                                              940 N. Tyler, Suite 206
                                              Wichita, Kansas 67212
                                              Telephone: (316) 721-5500
                                              Facsimile: (316) 722-7510
                                              Email: dan@dgwichitalaw.com

                                              And

                                              /s/ Stephen J. Torline
                                              Stephen J. Torline KS #18292
                                              Michael J. Kuckelman KS #14587
                                              Benjamin T. Friesen KS #26655
                                              KUCKELMAN TORLINE KIRKLAND
                                              10740 Nall, Suite 250
                                              Overland Park, Kansas 66211
                                              Direct Dial: 913-948-8613
                                              Fax: 913-948-8611
                                              storline@ktk-law.com
                                              mkuckelman@ktk-law.com
                                              bfriesen@ktk-law.com

                                              Attorneys for Plaintiff
        Case 2:18-cv-02158-KHV Document 452 Filed 05/26/20 Page 6 of 6




                                           MARTIN, PRINGLE, OLIVER,
                                            WALLACE & BAUER, L.L.P.

                                           /s/ David S. Wooding
                                           David S. Wooding, #10781
                                           Samantha M. H. Woods, #25929
                                           100 N. Broadway, Suite 500
                                           Wichita, KS 67202
                                           (316) 265-9311
                                           (316) 265-2955 (facsimile)
                                           dswooding@martinpringle.com
                                           smwoods@martinpringle.com
                                           Attorneys for Defendants Via Christi Hospitals
                                           Wichita, Inc., and Aaron Kent, RN


                                           GIBSON WATSON MARINO LLC

                                            /s/ Michelle M. Watson
                                           Michelle M. Watson, #18267
                                           G. Andrew Marino, #21716
                                           301 N. Main, Suite 1300
                                           Wichita, KS 67202-4813
                                           (316) 264-7321
                                           (316) 264-8614 (facsimile)
                                           michelle@gwmks.com
                                           andrew@gwmks.com
                                           Attorneys for Defendant Wesley Medical Center
                                           LLC and Lisa Judd, RN

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
Joint Motion for Approval of Settlement was served electronically per court records on May 26,
2020, to all those set to receive notice pursuant to CM/ECF.
                                                       /s/ Michelle M. Watson
                                                      Michelle M. Watson, #18267
                                                      G. Andrew Marino, #21716
                                                      301 N. Main, Suite 1300
                                                      Wichita, KS 67202-4813
                                                      (316) 264-7321
                                                      (316) 264-8614 (facsimile)
                                                      michelle@gwmks.com
                                                      andrew@gwmks.com
                                                      Attorneys for Defendant Wesley Medical
                                                      Center LLC and Lisa Judd, RN
